           Case 2:20-cv-00553-GMN-DJA Document 17 Filed 08/18/20 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
                                                    )
4                                                   )
                                                    )
5
                 Re: Paysign, Inc., et al.          )           2:20-cv-00553-GMN-DJA
6                Class Action Litigation            )           2:20-cv-00585-JAD-VCF
                                                    )
7                                                   )
                                                    )
8
                                                    )
9                                                   )

10                                  OMNIBUS TRANSFER ORDER
11         In March of 2020, Plaintiffs Yilan Shi and Lorna Chase each filed Class Action
12   Complaints against Defendants Paysign, Inc., Mark R. Newcomer, and Mark Attinger
13   (collectively, “Defendants”). The Complaints allege that Defendants violated Sections 10(b)
14   and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78j(b) and 78t(a), as well as
15   Rule 10b-5 promulgated by the SEC thereunder, 17 C.F.R. § 240.10b-5.
16         Having reviewed the Complaints, Judges Gloria M. Navarro and Jennifer A. Dorsey
17   have concluded that judicial economy will be served by transferring both cases to a single
18   District Court Judge and Magistrate Judge. Accordingly, the Undersigned Judges—exercising
19   the Court’s inherent power to control the management of the docket to foster judicial
20   economy—HEREBY ORDER that 2:20-cv-00585-JAD-VCF be TRANSFERRED to District
21   Judge Gloria M. Navarro and Magistrate Judge Daniel J. Albregts for all further proceedings.
22         DATED this 18
                      _____ day of August, 2020.
23

24
        ____________________________              _____________________________
25
        Jennifer A. Dorsey, District Judge        Gloria M. Navarro, District Judge
        United States District Court              United States District Judge


                                               Page 1 of 1
